Citation Nr: 0308013	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fractured left clavicle, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
fractured right 5th metacarpal, currently rated as 
noncompensable.

4.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which continued ratings as follows: 20 
percent disabling for a duodenal ulcer; 10 percent for 
residuals of a fractured left clavicle; and 0 (zero) percent 
for residuals of a fractured right 5th metacarpal.  This 
matter also comes on appeal from a September 1998 rating 
decision of the Chicago RO, which denied a claim of 
entitlement to TDIU.

In December 2001, the Board remanded the issues currently on 
appeal for further development and adjudication.  In January 
2003, the Board undertook development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  The Board also provided 
notice of the development as required by Rule of Practice 
903.  No response from the veteran was received.  The matters 
are now ready for appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. The veteran's duodenal ulcer is considered no more than 
moderately disabling. 

3.  The veteran's residuals of a fractured left clavicle are 
manifested as no more disabling than limitation of motion of 
the arm at shoulder level.

4.  There is no evidence of ankylosis of the veteran's right 
fifth metacarpal. 

5.  Service connection is currently in effect for: duodenal 
ulcer, 20 percent disabling; residuals of a fractured left 
clavicle, increased in the instant decision to 20 percent 
disabling; and residuals of a fractured right fifth 
metacarpal, 0 (zero) percent disabling.  The veteran's 
service-connected disabilities have not been shown to render 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent disabling for a duodenal ulcer have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including §  4.114, 
Diagnostic Code 7305.

2.  The criteria for a 20 percent disability evaluation for 
residuals of a fractured left clavicle have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Codes 5200-5203.

3.  The criteria for entitlement to a compensable evaluation 
for residuals of a fracture of the right fifth metacarpal 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including      § 4.71a, Diagnostic Codes 5156, 5227.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is not established. 38 U.S.C.A. §§ 501, 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 
4.25 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied.  Review of the record shows that in a 
December 2001 letter, the veteran was informed of the 
enactment of the VCAA, to include what the evidence must show 
to establish an increased evaluation, what information was 
still needed from the veteran, VA's duty to assist the 
veteran in obtaining information in support of his claim, and 
what VA has done to help the veteran with his claim.  In a 
March 2002 letter, the veteran was notified that a VA 
examination was being scheduled.  Finally, the veteran was 
notified of the rating criteria to establish entitlement to 
an increased rating and TDIU in the various SOC and SSOC's 
listed above.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  VA 
outpatient treatment records and private medical records have 
also been obtained.  The veteran was afforded various VA 
examinations in connection with his claims, the most recent 
in April 2002.  In a September 2001 Video Conference Hearing, 
the veteran presented testimony before the undersigned 
Veterans Law Judge.  In December 2001, the Board remanded the 
matter for additional development and adjudication.  Finally, 
pursuant to Board development in January 2003, the veteran's 
Social Security Administration (SSA) records were obtained.   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

I. Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 20 percent disabling.

Historically, in a February 1956 rating decision, service 
connection was granted for a duodenal ulcer and a 10 percent 
rating was assigned from October 1955.  In a May 1971 rating 
the veteran's duodenal ulcer was increased to 20 percent 
disabling, effective November 1970.  The veteran filed a 
claim for an increased rating in November 1996.  In a 
September 1997 rating decision, the 20 percent disabling 
rating was continued. The veteran disagreed with the 20 
percent rating and initiated this appeal.  

The veteran's duodenal ulcer is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305, as 20 percent disabling. Under 
diagnostic code 7305, a 20 percent rating is assigned for a 
moderate duodenal ulcer, recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations. See 
38 C.F.R. § 4. 114.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
duodenal ulcer, more nearly approximates the criteria for the 
currently assigned 20 percent evaluation. See 38 C.F.R. 
§§ 4.3, 4.7.  In this regard, VA outpatient treatment records 
dated between February 1990 and October 1999, reflect a past 
medical history of duodenal ulcer and contain some complaints 
of left lower quadrant pain in 1990.  In February 1990, an 
upper GI examination revealed a normal esophagus and stomach. 

Upon VA examination in November 1998, the veteran complained 
of abdominal pain about one to two times per month associated 
with occasional vomiting.  There was no hematemesis, melena, 
or bright red blood per rectum.  Physical examination of the 
abdomen showed bowel sounds were present and it was soft, 
nontender, and nondistended.  There was no 
hepatosplenomegaly, rigidity, rebound, or guarding.  The 
veteran was diagnosed with a duodenal ulcer.  The associated 
upper GI report shows that esophagus distensibility and 
motility were within normal limits and there was no 
obstruction to the flow of barium.  Aside from a small 
sliding hiatal hernia without gastrointestinal reflux, the 
remaining upper GI was unremarkable.

Private medical records from the Orthopedic Associates of 
Kankakee, note complaints of ulcer symptoms in April 1998.  
However, the doctor felt that the veteran had probable 
gastritis versus peptic ulcer disease.  A January 2001 note 
from Dr. R.S.A. simply notes the veteran has peptic ulcer 
disease.

The veteran presented testimony before the undersigned 
Veterans Law Judge in September 2001 by videoconference.  He 
testified to the following: that he had gas all the time; he 
vomited 1 to 2 times per month; he had to change his eating 
habits; he had lost weight; he was tired all the time; and 
had pain at least 1 time per month.  Records from the SSA 
show that the veteran is collecting disability for borderline 
mental retardation and memory impairment.  

VA outpatient treatment records between October 1999 and 
March 2002, note a history of stomach ulcer.  Upon VA 
examination in April 2002, the veteran complained of burning 
throughout his abdominal and chest wall, usually associated 
with big meals.  He also complained of intermittent gassy 
abdominal pain, but no melena, bright red blood per rectum, 
nausea, or vomiting.  In summary, the examiner found that the 
veteran had gastroesophageal reflux disease (GERD) and peptic 
ulcer disease, a hiatal hernia, and a duodenal ulcer in the 
past.  Upper GI examination showed the esophagus 
distensibility and motility within normal limits and no 
obstruction to the flow of barium.  Again a small sliding 
hiatal hernia was noted.  The rest of the Upper GI was 
unremarkable.  The medical data fail to reveal designations 
of or designations compatible with "severe" ulcer disease.  
Anemia and weight loss are not reported in the medical 
records.  Likewise recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year are not shown.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the duodenal ulcer, 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 



II.  Entitlement to an increased rating for residuals of a 
fractured left clavicle, currently rated as 10 percent 
disabling.

Historically, in a February 1956 rating decision, service 
connection was granted for residuals of a fracture of the 
left clavicle and a noncompensable rating was assigned from 
October 1955.  In a June 1992 rating the veteran's left 
clavicle was increased to 10 percent disabling, effective 
April 1992.  The veteran filed a claim for an increased 
rating in November 1996.  In a September 1997 rating 
decision, the 10 percent disabling rating was continued. The 
veteran disagreed with the 10 percent rating and initiated 
this appeal.  

The veteran's residuals of a left clavicle fracture are rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, as 10 percent 
disabling.  Under diagnostic code 5203, a 10 percent rating 
is assigned for malunion of the clavicle or scapula or 
nonunion of the clavicle or scapula either with loose 
movement or without loose movement.   In addition, the 
impairment of the clavicle can be rated on impairment of 
function of the contiguous joint.  A 20 percent rating is 
warranted for limited motion of the arm at shoulder level 
under diagnostic code 5201. 38 C.F.R. § 4.71a.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
residuals of a left clavicle fracture, more nearly 
approximate the criteria for the next higher 20 percent 
evaluation under diagnostic code 5201. See 38 C.F.R. §§ 4.3, 
4.7, 4.71a.  In this regard, upon VA examination in January 
1997, while the veteran's left clavicle had a protrusion of 
the extreme lateral 10%, the protrusion was slight, 
nontender, and the bone itself was intact without deformity.   
Examination of the left shoulder did not reveal any 
abnormalities.  The veteran had the following range of 
motion: abduction to 130 degrees; forward elevation to 160 
degrees; 110 degrees of internal rotation; and 20 degrees of 
posterior rotation.  At those points it was noted that pain 
began.  The examiner stated that the veteran's ranges of 
motion were similar to those described upon examination in 
1992.  

VA outpatient treatment records dated between June 1998 and 
October 1999 contain a past medical history of decreased 
strength in the left arm secondary to a shoulder fracture.  
In October 1998, the veteran complained of shoulder pain.  In 
December 1998, while the veteran complained of left hand 
numbness, he had no motor weakness.  He was diagnosed with 
degenerative joint disease of the cervical spine.  In October 
1999, the veteran complained of left radiculopathy.

Private medical records from Orthopedic Associates of 
Kankakee dated between April 1998 and October 1998, note the 
veteran is right hand dominant.  In these records, the 
veteran complained of left sided weakness.  Examination in 
October 1998, show no obvious swelling, erythema, or 
ecchymosis.  There was no tenderness of the acromial, 
subacromial, or acromioclavicular joint.  Range of motion was 
found to be "near normal", with some decreased motion with 
forward flexion and abduction.  The examiner noted the 
veteran was hesitant to complete the last 5 degrees of the 
arc of motion, thought the veteran stated he had no pain.  
The examiner found that weakness of the left side may be 
secondary to a small stroke and that the veteran had a well-
healed clavicle fracture not contributing to any of the 
veteran's current problems.

Upon VA examination in November 1998, the veteran complained 
of soreness and difficulty lifting his arm above his head.  
He also indicated that he had numbness and tingling in his 
left upper extremity and difficulty grasping objects with his 
left hand.  Physical examination showed shoulder abduction to 
100 degrees with no pain, flexion to 100 degrees with no 
pain, external rotation to 90 degrees with no pain, and 
internal rotation to 80 degrees with no pain.  The examiner 
opined that the veteran's left clavicle fracture limited the 
veteran's ability to work.  X-rays showed an unchanged left 
clavicle consistent with a history of an old distal clavicle 
fracture.

A medical note from Dr. R.S.A. dated in January 2001 simply 
notes that the veteran has radiculopathy of the left 
extremity.  The veteran presented testimony before the 
undersigned Veterans Law Judge in September 2001 by 
videoconference.  He testified to the following: he had pain 
and weakness in his shoulder; numbness in his arm and hand; 
and was told he had pinched a nerve.  VA outpatient treatment 
records dated between October 1999 and March 2002, while 
containing complaints of left upper extremity weakness, 
diagnosis the veteran with cervical radiculopathy.  The 
veteran did complain of generalized shoulder pain.

Upon VA examination in April 2002, the veteran described 
intermittent pain approximately one time per week in the left 
shoulder with attempts to lift his arm over the level of his 
shoulder.  The veteran was noted to be able to do activities 
of daily living, but with difficulty grabbing and lifting 
objects.  The examiner indicated that it should be noted the 
veteran's past medical history was significant for cervical 
degenerative joint disease and stenosis, and as such, 
bilateral upper extremity cervical radiculopathies.  The 
examiner also noted that the veteran was evaluated by 
neurology in October 2000 and was felt to have these cervical 
radiculopathies as a cause for his underlying decrease in 
strength in his upper extremities.  The veteran's trouble 
with grabbing objects was found to be related to his cervical 
radiculopathies.  

Visual inspection of the veteran's shoulders revealed no 
appreciable scars or joint deformity. On palpation, the 
veteran had moderate tenderness to deep palpation over the 
distal clavicle.  The veteran's range of motion was found to 
be very limited.  Forward flexion, extension, abduction, and 
adduction were completely limited by the fact that the 
veteran did not have the strength to be able to left his arms 
in these positions.  Internal and external rotations were 80 
degrees further limited by pain.  Range of motion with 
assistance was as follows: forward flexion of 75 degrees; 
extension of 45 degrees; abduction of 85 degrees; and 
adduction of 35 degrees.  All range of motion studies were 
found to be further limited by pain.  The veteran was 
diagnosed with a simple left clavicular fracture with reduced 
range of motion, both with active and passive range of 
motion.  The examiner opined that a significant amount of the 
veteran's reduced range of motion, however, was related to 
his associated non-service connected cervical 
radiculopathies.  X-rays showed an old healed fracture in the 
left mid clavicle.

While a 20 percent rating is warranted, there is no evidence 
of limitation of: ankylosis of the scapulohumeral 
articulation to warrant a 30 percent rating under diagnostic 
code 5200; limitation of motion of the arm midway between the 
side and shoulder level, major, to warrant a 30 percent 
rating under diagnostic code 5201; limitation of motion of 
the arm to 25 degrees from the side, minor, to warrant a 30 
percent rating under diagnostic code 5201; or recurrent 
dislocation of or at the scapulohumeral joint to warrant a 30 
percent rating under diagnostic code 5202. 38 C.F.R. § 4.71a.

In light of the veteran's credible complaints of pain 
experienced in his left shoulder, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness; they are 
reflected in the increased 20 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the residuals of a 
left clavicle fracture, and its effects on the veteran's 
earning capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 
supra; Floyd, supra;  Shipwash, supra. 

III.  Entitlement to an increased rating for a fractured 
right 5th metacarpal, currently rated as noncompensable.

Historically, in a February 1956 rating decision, service 
connection was granted for residuals of a fracture of the 
right fifth metacarpal and a noncompensable rating was 
assigned from October 1955.  The noncompensable rating has 
been in effect since 1955.  The veteran filed a claim for an 
increased rating in November 1996.  In a September 1997 
rating decision, the 0 (zero) percent disabling rating was 
continued. The veteran disagreed with the noncompensable 
rating and initiated this appeal.  

The veteran's residuals of a fracture of the right fifth 
metacarpal, are rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5156, as zero percent disabling.  The RO has rated the 
veteran's residuals of a fracture of the right fifth 
metacarpal by analogy under diagnostic code 5156, which 
provides for amputation of the little finger.  A 10 percent 
rating is warranted under this code section for amputation of 
the little finger without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto, major or 
minor. 38 C.F.R. § 4.71a.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
residuals of a fracture of the right fifth metacarpal, more 
nearly approximate the criteria for the currently assigned 
noncompensable evaluation. See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  
In this regard, upon VA examination in January 1997, the 
veteran complained of pain provoked by cold weather and 
alleviated by heat.  The veteran indicated that he was right 
handed and had some discomfort on extreme motion.  Physical 
examination of the right hand revealed no tenderness or 
deformity of the fifth metacarpal.  The veteran had normal 
right hand grip and normal finger movement with the fifth 
finger to thumb apposition.  There was no discomfort when he 
executed these motions.  

VA outpatient treatment records dated between February 1990 
and October 1999, contain x-rays indicating evidence of an 
old fifth metacarpal fracture.  The most recent complaints of 
pain were found in February 1994.  X-rays taken at that time 
showed no evidence of a fresh fracture, dislocation, or 
subluxation. 

Upon VA examination in November 1998, the veteran informed 
the examiner that he didn't usually have problems with his 
right fifth metacarpal unless there was a change in the 
weather and then it ached.  The veteran indicated that 
otherwise he didn't have any restriction of movement or 
function.  Physical examination of the right fifth metacarpal 
revealed no tenderness.  Motor strength in the MCP, DIP, and 
PIP joints was 5/5.

VA outpatient treatment records dated between October 1999 
and March 2002, contain complaints of decrease in right grip 
strength. In September 2000, while there was some atrophy of 
the intrinsics of the right hand, there was good mobility and 
fair strength.  It should be noted that the veteran was 
diagnosed with multiple cervical radiculopathies.

The veteran presented testimony before the Board in September 
2001.  The veteran testified that he couldn't use his finger 
and couldn't touch his palm with his finger.  He also 
testified to decreased grip strength.

Finally, upon VA examination in April 2002, the veteran 
reported decreased grip strength, otherwise he had no 
significant complaints related to his right fifth digit.  The 
examiner noted that the veteran was evaluated by neurology in 
October 2000 and his trouble with grabbing objects was found 
to be related to his cervical radiculopathies.  Visual 
inspection of the veteran's hand revealed no appreciable 
scars.  He had 4-/5 right hand grasp.  There was no 
tenderness to palpation over the greater aspect of his 
bilateral hands.  Range of motion studies were as follows: 
flexion of his MCPs was 90 degrees full without limitation 
and hyperextension of 30 degrees; flexion of PIP joints to 
120 degrees full without limitation; extension of PIP joints 
of 0 degrees full without limitation; flexion of DIP joints 
80 degrees full without limitation; and extension of DIP 
joints to 0 degrees full without limitation.  The right fifth 
digit had 20 degrees of flexion consistent with a right fifth 
DIP flexion contracture.

As noted at the outset, the RO has rated the veteran by 
analogy under the criteria for single finger amputations 
provided for in diagnostic code 5156.  38 C.F.R. § 4.71a.  
The Board has looked to other analogous criteria in order to 
assign a higher evaluation.  Specifically, the criteria for 
ankylosis of multiple fingers and the criteria for ankylosis 
of single fingers.  Based on the evidence delineated above, 
there are no findings of ankylosis of multiple fingers. Id.  
However, even assuming the veteran did have ankylosis of his 
right fifth metacarpal, which he clearly does not, the 
highest rating would be the current noncompensable 
evaluation.  In looking at diagnostic code 5227, ankylosis of 
any finger other than the thumb, index or middle finger, is 
noncompensable.  In light of the veteran's credible 
complaints of pain experienced in his little finger, the 
Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; they are reflected in the current rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

While the Board notes that changes to the schedule of ratings 
for ankylosis and limitation of motion of digits of the hand 
became effective August 26, 2002, there is no evidence of 
record, and the veteran has not contended, that he has 
ankylosis of multiple digits.  See 67 Fed. Reg. 147, 49590 
(July 31, 2002)(to be codified as amended at 38 C.F.R. § 
4.118).   Moreover, while the new criteria changed diagnostic 
code 5227 to provide for ankylosis of the ring or little 
finger, the maximum allowable under this code section is 
still the currently assigned zero percent disabling.  
Finally, though the new code provides for limitation of 
motion of individual digits, the maximum allowable for any 
limitation of motion of the little finger under diagnostic 
code 5230, is again the currently assigned zero percent 
disabling rating. Id.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the residuals of a 
right fifth metacarpal fracture, and its effects on the 
veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 
supra; Floyd, supra;  Shipwash, supra. 



IV.  Entitlement to TDIU.

The veteran filed an application for TDIU in April 1998.  He 
indicated that all of his service-connected disabilities 
prevented him from securing or following any substantially 
gainful occupation.  His application revealed that he last 
worked as a security guard in 1989 when he became to disabled 
too work.  The veteran indicated that he went up to the 
seventh grade in school.  He reported that he did not leave 
his last job because of his disability.  He also indicated 
that he received SSA benefits. He stated that he had not been 
under a doctor's care and/or hospitalized within the 12 
months previous to his application.  In an attached VA Form 
21-4192, Request for Employment Information in Connection 
with Claim for Disability Benefits, the veteran indicated 
that he had been retired for 10 years from his job as a 
school bus driver.  He further noted that he had to change 
his position from a bus driver to security guard because of 
his disabilities.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met. Id.   
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. See 38 C.F.R. 
§ 3.341. Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating. See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for: duodenal ulcer, 20 percent disabling; residuals of a 
fractured left clavicle, increased in the instant decision to 
20 percent disabling; and residuals of a fractured right 
fifth metacarpal, 0 (zero) percent disabling.  Under 
38 C.F.R. § 4.25, the veteran's disabilities are combined 
based upon the combined rating table, to give him a combined 
rating of 36 percent.  However, his rating is adjusted upward 
to 40 percent disabling. 38 C.F.R. § 4.25(a).  Therefore, he 
does not meet the specific percentage requirements of 
38 C.F.R. § 4.16(a).  

Because the objective criteria of 38 C.F.R. § 4.16(a) are not 
met, it then becomes necessary to consider the veteran's 
claim under 38 C.F.R. § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a). Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, VA outpatient treatment records dated 
between February 1990 and March 2002, reports of VA 
examination dated in January 1997, November 1998, and April 
2002, private medical records from Dr. R.S.A. and Orthopedic 
Associates of Kankakee, and SSA records were reviewed. While 
the VA examiner in November 1998 indicated that the veteran's 
left clavicle fracture limited his ability to work, the 
veteran was already retired at this point in time and a 
recipient of SSA disability benefits for disorders unrelated 
to service.  The April 2002 examiner noted the veteran was 
retired.  He further opined that even though the veteran 
could not perform work requiring heavy lifting, he could 
perform desk type work, "so he is not unemployable."

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash, supra; Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); VAOPGPREC 6-96 (August 16, 1996).  In addition, the 
Board is required to address the issue of entitlement to TDIU 
under 38 C.F.R. § 4.16(b) again only in cases where the issue 
is expressly raised by the claimant or the record before the 
Board contains evidence that the veteran may be unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability. Id.

As it has been determined that the veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  

Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, supra.

ORDER

Entitlement to a rating in excess of 20 percent disabling for 
a duodenal ulcer, is denied.

Entitlement to an increased 20 percent rating for residuals 
of a fractured left clavicle, is granted subject to 
controlling regulations affecting the payment of monetary 
awards.  

Entitlement to a compensable evaluation for residuals of a 
fracture of the right fifth metacarpal, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, is 
denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

